Citation Nr: 9926631	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right knee injury.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served in the military from February 1951 to 
January 1953.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, denied the 
veteran's service connection claim for an injury to his right 
knee.  The veteran timely appealed to the Board of Veterans' 
Appeals (Board).  The veteran submitted a substantive appeal 
in January 1998.  Several months later, in June 1998, he 
submitted a completed VA Form 9 to the RO, on which he 
requested a Travel Board hearing.  The veteran was scheduled 
to appeal before a Member of the Board at the RO on July 23, 
1998.  The veteran was unable to attend this hearing due to a 
death in his family.  In August 1998, he submitted a letter 
requesting that he be scheduled for a hearing before a local 
hearing officer (RO hearing).  In September 1998, the veteran 
called the RO to discuss the status of his claim.  A Report 
of Contact completed by the RO official who spoke to the 
veteran indicate that the veteran contemplated withdrawing 
his request for an RO hearing in order to expedite his claim.  
However, this report does not contain any affirmative 
language indicating that the veteran had, in fact, decided to 
withdraw his request for a hearing.  However, in September 
1998, the RO forwarded the veteran's claim to the Board.  In 
August 1999, the Board wrote to the veteran to clarify 
whether or not he still desired the opportunity to testify at 
an RO hearing.  In September 1999, the veteran replied to the 
Board that he no longer wanted a hearing.  His claim is now 
before the Board for resolution. 


FINDING OF FACT

There is no competent medical evidence even suggesting that 
the veteran has a current right knee disability.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran alleges that his Army unit, based at Camp Rucker, 
Alabama, traveled to Fort Hood, Texas in 1952 to participate 
in Exercise Long Horn.  The veteran indicated that he jumped 
out of a truck while wearing a full pack, and that he slipped 
and landed on his right knee.  He has indicated that his knee 
hurt and that he experienced swelling.  Several days later, 
the veteran sought treatment at a field hospital.  He has 
reported being told that his injury wasn't serious, and that 
he received no treatment.  He has indicated that he was 
placed on light duty for a few days.  The veteran reported 
that he did not seek medical treatment or report to sick call 
when his unit returned to Camp Rucker.  The veteran has 
alleged that his knee hasn't been right since this injury, 
and that he experienced pain for many years.  The veteran 
indicated that a Dr. Gould operated on his knee at the 
Brockton Hospital in the late 1950s or early 1960s.  The 
veteran stated that Dr. Gould is now deceased.  The veteran 
indicated that he contacted the Brockton Hospital concerning 
his medical records, but was told that they had been 
destroyed.  In a July 1997 telephone conversation with an 
official at the RO, the veteran indicated that he had 
received medical treatment from another physician in the late 
1960s, but the veteran could not remember the doctor's name 
or address. 

The RO requested the veteran's service medical records (SMRs) 
from the National Personnel Records Center (NPRC) in January, 
May and July of 1997.  The majority of the veteran's SMRs 
were not located, and are presumed to have been lost in a 
fire at the NPRC many years ago.  Only a copy of his report 
of separation examination from January 1953 is of record.  
This examination report notes no right knee abnormalities, 
nor does it list complaints of right knee pain or any knee 
problems by the veteran.  The veteran was advised in the RO's 
Rating Decision and Statement of the Case (SOC) that he could 
submit supporting statements from others who might have 
knowledge of his right knee injury.  In January 1998, the 
veteran indicated by letter that he had no additional 
evidence to submit. 


II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  However, a preliminary determination that must be 
made in a case involving a claim for service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Initially, the Board notes that most of the veteran's service 
medical records (SMRs) are not available for review and 
consideration in this appeal, and this is not due to anything 
that he did or failed to do.  The records concerning his 
service were presumably either lost or destroyed in a fire 
that occurred many years ago at the National Personnel 
Records Center (NPRC), which is a military records repository 
located in St. Louis, Missouri.  The Board finds, however, 
that the RO has exhausted all means of locating any relevant 
records that might be available at the NPRC.  The RO even 
attempted to obtain specific treatment information from the 
veteran, and attempted to obtain records potentially 
available from other sources.   Thus, the Board finds that 
the RO expended sufficient efforts to procure the available 
service medical or alternative records.  See Hayre v. West, 
No. 98-7046, slip op. at 15-16 (Fed. Cir. Aug. 16, 1999).  
Furthermore, for the reasons discussed below, the Board finds 
that the absence of the veteran's service medical records is 
not dispositive in the instant appeal.

There is no medical evidence whatsoever to support the 
veteran's contention that he currently suffers from a right 
knee disability.  There are no private treatment reports of 
record and no indication of record that the veteran has 
sought VA treatment.  The veteran's attempt to obtain medical 
records documenting his knee surgery at the Brockton Hospital 
more than thirty years ago was unsuccessful, as the hospital 
indicated that those records had been destroyed.  The veteran 
also reported treatment by Dr. Gould, an individual the 
veteran reported as being deceased.  The veteran also alleged 
that he received treatment for his knee in the late 1960s, 
but stated that he does not recall the name of that treating 
physician.  There is also no recent medical evidence of 
record providing a present-day indication of the veteran's 
right knee status.  The only medical evidence of record is 
the report of the veteran's military separation physical, 
which is negative for complaints of, or treatment for, any 
right knee injury; that report, prepared more than 40 years 
ago, would shed no light on the existence of a current 
disability.  In the absence of competent evidence of the 
claimed disability (and, if so, of a nexus between that 
disability and the veteran's military service), there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the veteran alleges that he currently has a right 
knee disability, and that such condition is the result of 
jumping out of a truck while in the military in 1952, he does 
not have the expertise or training to give a competent 
opinion either as to diagnosis of a current right knee 
disability or as to a relationship between that disability 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, even accepting as credible the 
veteran's assertions that he experienced a right knee injury 
in service, as he contends, his claim for service connection 
is not plausible in the absence of competent evidence of 
current disability and of a nexus between that disability in 
service.  The Board emphasizes that a well-grounded claim 
must be supported by evidence and not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a right knee disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion as sufficient to inform him of 
the type of evidence that is necessary to make his claim well 
grounded and warrant full consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim, and the reasons why his current claim 
is inadequate.  See 38 U.S.C.A. § 5103(a).





ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a right knee disability 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

